Title: Joseph Davenport to Lund Washington, 22 November 1765
From: Davenport, Joseph
To: Washington, Lund



Sr
November 22d [1765]

according to Colo. Washingtons Derections I went to Frederick Town in order to inquire into the price of hemp and as I immagined a Sample would be necessary (and I wanted Some Trifles from there) I took 100 lb. for wch I got but 40/ and was informed that the Markett was not till Towards Spring & as Mr Cary has wrote to the Colo. I need Say no more only they liked the hem[p] Very well.
I received the Letter you Sent by Carney tho. I did not See him therefore I could not answer it by him however the hogs are up there is 13 about a year old that I do not beleive will weigh over 70 apeice 3 Sows that are Large will weigh 170 apeice 20 Shoats and Sow that has 9 piggs that She is now weaning which I Suppose Carney will have.
I have been for Some time Engaged about my Corn (have made 132½ hogsheads & shall have it Lofted by Monday night) So that I have Broke but about 700 lb. hemp it is all Rotted but that wch Bore Seed and that is now in But I cannot pretend to Say what Quantity will be made nor when I Shall be done Breaking[.] the people have Somthing improved and believe I can break 1000 or 1200 Every fair week but at that Rate I Shall not be done by Christmas and I am Sure it will be high time Should be away by that time am as anxious to Get to the place intended for me as can be and Shall use all immaginable despatch to get done here[.] Voitlet’s Crop of wheat 670 Bushe. I Shall go to thrashing mine immediately & Mr Little at the Bloomery has agreed to give 3/ & Receive it on the plantation if it is approved of and I know that a great many Sells for 3/ & delivers at the Mills.
Connell has Brought down the Tobaco at last & I confess I am ashamed it was not done before notwithstanding I do not think I could have done it before without prejudice to Colo. Washington I realy did get no hasle nuts the Reason we had a

very Early frost wch Occationed them to Drop Sooner then common tho. I Sent my people out one day when anyone that had not been in the Barrens would have thoght the might have been plenty. I had the ague too bad to go with them & they Retur[n]ed and Said the nuts were all fallen.
I have been to Rutherfords Miller and he Blames a Deputy for the pacage of flour what is there he Says Shall be Repack’d and agrees that the wheat was Merchantable and that the acct of flour Shall be agreeable to Such and will See that it is. Am Sr yr Very Hbl. Sert

Joseph Davenport


P.S. I can get no body to hire that understand breaking hemp.

